Citation Nr: 1000257	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-39 325	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE
 
What evaluation is warranted for asbestos-related lung 
disease from February 12, 2007?
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel
 
 


INTRODUCTION
 
The Veteran served on active duty from June 1960 to March 
1964.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the 
Philadelphia , Pennsylvania , Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO).
 
 
FINDING OF FACT
 
Since February 12, 2007, asbestos-related lung disability has 
not been manifested by either a forced vital capacity or 
diffusion capacity of the lung for carbon monoxide by the 
single breath method  being less than 80 percent of 
predicted.
 
 
CONCLUSION OF LAW
 
The criteria for an initial compensable evaluation for 
asbestos-related lung disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.97, 
Diagnostic Code 6833 (2009).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  As service connection for an 
asbestos-related lung disability has been granted, and an 
initial rating and effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
 
VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate the claim, including VA treatment records, 
private medical records identified by the Veteran, and 
providing the Veteran with a VA examination.  Additionally, 
the Veteran had a video conference hearing before the 
undersigned in October 2009.
 
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.  
 
Analysis
 
The Veteran argues that he warrants a compensable disability 
evaluation for asbestos-related lung disability.  At the 
October 2009 hearing, the Veteran testified he had a hard 
time walking up steps and would get breathless.  He stated he 
was unable to lift too much or walk holding items due to 
shortness of breath.  The Veteran described having to use his 
inhaler to help clear his lungs, which he estimated he used 
once a week.  He denied being on any other medication for the 
disability.  
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2009).  
 
Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
 
The Veteran's appeal for a higher rating for asbestos-related 
lung disability stems from the rating decision that granted 
service connection and assigned the initial noncompensable 
rating.  The United States Court of Appeals for Veterans 
Claims (Court) has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings") and dissatisfaction with determinations 
on later-filed claims for increased ratings.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  A claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time 
service connection is awarded until a final decision is 
made.  Id. 
 
Under Diagnostic Code 6833, which addresses interstitial lung 
disease, a 10 percent rating (the minimum, compensable 
rating) is warranted when the forced vital capacity (FVC) is 
75 to 80 percent of predicted; or, if the diffusion capacity 
of the lung for carbon monoxide by the single breath method 
(DLCO (SB)) is 66 to 80 percent of predicted.  38 C.F.R. 
§ 4.97, Diagnostic Code 6833.  This diagnostic code also 
provides for ratings of 30, 60, and 100 percent, for 
pulmonary function test results demonstrating increasingly 
greater impairment.
 
In every instance where the schedule does not provide a 0 
percent rating for a Diagnostic Code, a 0 percent rating 
shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31 (2008).
 
Post-bronchodilator studies are required when pulmonary 
function tests are conducted for disability evaluation 
purposes except when the results of pre-bronchodilator 
pulmonary function tests are normal.  38 C.F.R. § 
4.96(d)(4).  When evaluating based on pulmonary function test 
results, post-bronchodilator results are to be used in 
applying the evaluation criteria unless the post-
bronchodilator results were poorer than the pre-
bronchodilator results.  In those cases, pre-bronchodilator 
results are to be used for evaluation purposes.  See 38 
C.F..R. § 4.96(d)(5) and (6) (2009).
 
In reviewing the evidence of record, the preponderance of the 
evidence is against entitlement to a compensable evaluation 
for the Veteran's asbestos-related lung disability at any 
point during the appeal period.  In this regard, the Board 
notes there is no evidence of record to indicate that either 
the Veteran's FVC or DLCO (SB) was ever less than 80 percent 
of predicted at any time during the appellate term.  In fact, 
at the time of the April 2007 VA examination, FVC was 
103 percent of predicted and DLCO (SB) was 84 percent of 
predicted.  Such values would not warrant a compensable 
evaluation under Diagnostic Code 6833.  Additionally, the 
examiner concluded that the Veteran had "very mild 
obstruction and restriction."  
 
The Board is aware that the Veteran has argued that his 
difficulty breathing is the result of his service-connected 
disability.  In the April 2007 examination report, the 
examiner addressed the Veteran's complaint of poor exercise 
tolerance and found that such symptom was more related to 
fatigue and poor appetite.  She noted that the Veteran's wife 
had reported the Veteran ate very little and had undergone 
surgery as a result of peptic ulcer disease with partial 
resection of the stomach.  The Veteran's wife also reported 
that the appellant was always depressed, which also affected 
his eating.  Thus, the examiner attributed the Veteran's 
symptom to a non-service-connected disability(ies).
 
In sum, the Board finds that a compensable evaluation is not 
warranted for asbestos-related lung disability, as the 
results from the pulmonary function test do not establish a 
basis to award a compensable evaluation.  
 
Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2008) is in order.  The evidence shows that the 
Veteran's asbestos-related lung disability have not caused a 
marked interference with his employment, or that such has in 
the past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.   At the October 2009 hearing, the Veteran 
noted he had retired in 2004 and had not lost any time from 
work as a result of the service-connected disability.  
 
In making its determination, the Board considered the 
applicability of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v.. Derwinski, 1 Vet. App. 49, 
55 (1990).  However, as a preponderance of the evidence is 
against the assignment of a compensable evaluation, this rule 
does not apply, and the claim must be denied.
 
The Veteran is notified that if his disability should worsen 
in the future, he should submit a claim for increase.  His 
entitlement to a compensable rating would be evaluated based 
on the evidence available at that time.
 
 
ORDER
 
An initial compensable evaluation for asbestos-related lung 
disability is denied.


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


